Case 6:20-cv-02311-ACC-EJK Document 15 Filed 03/04/21 Page 1 of 2 PageID 50




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

                                  CASE NO.: 6:20-cv-02311

ABDELKHALEK ELHADIRI,

        Plaintiffs,
vs.

UPGRADE LOANS, INC.,

      Defendant.
_______________________________________/

                          NOTICE OF PENDING SETTLEMENT

        Defendant, UPGRADE LOANS, INC.(“Defendant”), by and through its undersigned

counsel, hereby submits this Notice of Pending Settlement and states that the parties have

reached a settlement in principle regarding this case and are presently drafting, finalizing, and

executing the formal settlement documents. Upon full execution of the same, the parties will file

the appropriate dismissal documents with the Court.

Date: March 4, 2021

                                            Respectfully submitted,

                                            McGLINCHEY STAFFORD

                                            /s/Joseph A. Apatov
                                            Joseph A. Apatov, Esq.
                                            Florida Bar #93546
                                            1 East Broward Blvd., Suite 1400
                                            Fort Lauderdale, FL 33301
                                            Telephone: (954) 356-2516
                                            Fax: (954) 252-3808
                                            japatov@mcglinchey.com
                                            dtironi@mcglinchey.com
                                            Counsel for Defendant, Upgrade Loans, Inc.




1304900.1
Case 6:20-cv-02311-ACC-EJK Document 15 Filed 03/04/21 Page 2 of 2 PageID 51




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 4, 2021, the foregoing was electronically filed

with the Clerk of the Court by using the CM/ECF electronic filing system which will

automatically send a copy to all counsel of record in this case registered on the CM/ECF system.


                                                    /s/ Joseph A. Apatov
                                                    Joseph A. Apatov, Esq.




1304900.1
